Citation Nr: 0909664	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-28 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
arthritis.

2.  Entitlement to service connection for depression, 
nervousness, post traumatic stress disorder (PTSD), and 
bipolar disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin rash

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back musculoskeletal strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2006, a 
statement of the case was issued in August 2007, and a 
substantive appeal was received in September 2007.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran indicated on his September 2007 substantive 
Appeal (VA Form 9) that he wished to present testimony to the 
Board via a Travel Board hearing.  In a November 2007 
correspondence, he reiterated his intent to testify before 
the Board by way of a Travel Board hearing.  The Board did 
not find any indication that his hearing request had been 
withdrawn (though the outstanding hearing request was not 
mentioned in a December 2008 VA Form 646).  As such, the 
Board contacted the Veteran to confirm his request.  In a 
February 2009 correspondence, the Veteran indicated that he 
wanted to testify before the Board by way of a 
videoconference hearing.  Under the circumstances, the 
Veteran must be afforded an opportunity to present testimony 
at a Board hearing as requested.   




Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference Board hearing.  After the 
hearing is conducted, or in the event the 
Veteran withdraws his hearing request or 
fails to report for the hearing, the case 
should be returned to the Board for 
appellate review.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




